


MASIMO CORPORATION
2007 STOCK INCENTIVE PLAN
RESTRICTED SHARE UNIT AWARD AGREEMENT
You (the “Participant”) are hereby awarded restricted share units (the “RSUs”)
subject to the terms and conditions set forth in the employment agreement made
and entered into as of November 4, 2015, by and between the Company and you (as
it may be amended from time to time, the “Employment Agreement”), this
Restricted Share Unit Award Agreement (this “Award Agreement”), and the Masimo
Corporation 2007 Stock Incentive Plan (the “Plan”).
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Plan. In the event of any inconsistency between the terms of
the Employment Agreement, this Award Agreement and the Plan, the terms of the
Employment Agreement shall govern, and in no event shall the RSUs be subject to
forfeiture or cancellation except as set forth in the Employment Agreement.
1.    Specific Terms. The RSUs shall have the following terms:
Name of Participant
Joe Kiani
Number of RSUs
2,700,000
Award Date
November 4, 2015
Vesting
As provided in the Employment Agreement.
Settlement
As provided in the Employment Agreement.

2.    Dividends. When Shares are delivered to you pursuant to the vesting of the
RSUs as provided in the Employment Agreement, you shall also be entitled to
receive with respect to each Share issued (i) an amount equal to any cash
dividends (plus simple interest at a rate of 5% per annum), provided that, at
your election, you shall be credited in lieu of the foregoing with an additional
number of restricted share units (subject to same terms and conditions as the
RSUs) on the applicable dividend record date determined by dividing the total
amount of any cash dividends which were declared and paid to the holders of
Shares on such dividend record date by the closing price of a Share on such
dividend record date and (ii) a number of Shares equal to any stock dividends,
in each case which were declared and paid to the holders of Shares between the
Grant Date and the date such Share is issued. For purposes of this Award
Agreement and the Employment Agreement, the term “RSUs” shall include any
additional restricted share units which are credited to you in accordance with
the preceding sentence.
3.    Changes in Capitalization. The Committee shall equitably adjust the number
of Shares underlying the RSUs to reflect any increase or decrease in the number
of issued Shares resulting from a stock split, reverse stock split, stock
dividend, spin-off, spin-out, merger, consolidation, combination,
recapitalization or reclassification of the Shares, or any other changes in
corporate structure.



--------------------------------------------------------------------------------




4.    Restrictions on Transfer. Except as set forth in the Plan, the RSUs may
not be sold, pledged, or otherwise transferred without the prior written consent
of the Committee. Notwithstanding the foregoing or anything set forth in the
Plan, you may transfer the RSUs (i) by instrument to an inter vivos or
testamentary trust (or other entity) in which each beneficiary is a permissible
gift recipient, as such is set forth in clause (ii) of this Section, or (ii) by
gift to charitable institutions or foundations or by gift or transfer for no
consideration to any of your relatives as follows (or to an inter vivos trust,
testamentary trust or other entity primarily for the benefit of any of your
relatives as follows): any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, domestic partner, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships. Any transferee of your rights
shall succeed to and be subject to all of the terms of the Employment Agreement,
this Award Agreement and the Plan.
5.    Withholding Taxes and Deferred Compensation. The RSUs shall, in all
respects, be subject to any applicable required tax withholding. Any amount
payable to you under this Award Agreement on account of your termination of
employment which constitutes “nonqualified deferred compensation” within the
meaning of Section 409A of the Code shall be made in accordance with Section 8.6
of the Employment Agreement.
6.    Notices. Any notice or communication required or permitted by any
provision of this Award Agreement to be given to you shall be in writing and
shall be delivered personally or sent by certified mail, return receipt
requested, addressed to you at the last address that the Company had for you on
its records. Each party may, from time to time, by notice to the other party
hereto, specify a new address for delivery of notices relating to this Award
Agreement. Any such notice shall be deemed to be given as of the date such
notice is personally delivered or properly mailed.
7.    Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.
8.    Modifications. This Award Agreement may only be modified or amended with
your written agreement.
9.    Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.
10.    Counterparts. This Award Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute one and the
same instrument.





2

--------------------------------------------------------------------------------




11.    Governing Law. The laws of the State of Delaware (without regard to
conflicts of laws principles) shall govern the validity of this Award Agreement,
the construction of its terms, and the interpretation of the rights and duties
of the parties hereto; provided that, to the extent any provision of this Award
Agreement requires interpretation of any provision of the Employment Agreement,
such provisions shall in all respects be interpreted, construed and governed by
and in accordance with the laws of the State of California (without regard to
conflicts of laws principles).
BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the RSUs are hereby awarded under
and governed by the terms and conditions of the Employment Agreement, this Award
Agreement and the Plan.


 
 
MASIMO CORPORATION
 
 
 
 
By:
/s/ Mark P. de Raad
 
Name:
Mark P. de Raad
 
Its:
Executive Vice President and Chief Financial Officer

 
 
PARTICIPANT
 
 
 
 
By:
/s/ Joe Kiani
 
Name:
Joe Kiani















[Signature Page to Restricted Unit Award Agreement]







3